DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 5-8, in the reply filed on March 21, 2021 is acknowledged.
Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. As such, claims 5-8 are pending in the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites first “a structure” in line 1 and later “an implant” in line 5. It is unclear whether the structure and the implant are two separate components or the same component. As Applicant’s specification states “a structure (e.g., a prosthesis or other implant)” (¶66), these limitations appear to 
Claim 7 recites the limitation "said pulse transfer system" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Therefore, Examiner withdrew this claim from examination.
Claim 8 recites the limitation "said pulse transfer system" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Therefore, Examiner withdrew this claim from examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marik (US 7645281).
Marik discloses a method for installing an implant into a hole prepared in a portion of a bone (via 20), comprising: producing a first set of motivations (“motion,” col. 3 ll. 4-25) from an engine (32); transforming said first set of motivations into a second set of motivations (“output motion,” col. 3 ll. 4-25) applied to said implant, wherein said second set of motivations include a set of driven vibratory components (col. 3 ll. 4-25; col. 4 ll. 27-45); and vibrating said implant into the hole responsive to said set of driven vibratory components (col. 4 ll. 46-62), wherein said engine includes one or more motivators selected from the group consisting of a brush DC motor, a stepper motor, a piezo motor, a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775